[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR CONTRIBUTION FOR EXPENSES
The motions filed by both parties in the above-entitled action, some of which were determined during the hearing. The defendant filed a motion for reimbursement of those payments representing medical insurance coverage for the plaintiff and if she wishes to continue such coverage that she reimburse him on a weekly basis.
During the hearing it was determined that there is medical insurance available to the plaintiff through her present employment and the court ordered the plaintiff to begin the process to obtain such insurance. The court ordered the defendant to maintain coverage until the expiration of the waiting period for coverage under the plaintiff's employer program. At which time the plaintiff has the choice of either maintaining coverage under the defendant's policy with reimbursement to him with the respective premium or obtain separate coverage herself.
The defendant filed a motion for reimbursement of automobile liability insurance policy premiums covering the defendant's vehicle. At the hearing the defendant indicated he had, in fact, obtained a separate automobile liability insurance coverage, and it was the order of the court that verification of such insurance be produced as well as cooperation with the plaintiff to obtain reimbursement for those premiums representing double coverage for his vehicle. The plaintiff requested reimbursement for payments toward a home equity loan in the amount of $15,898.52 which the defendant admitted was exclusively used to reimburse his automobile loan, the purchase of a computer and a student loan.
Although, the defendant did admit that the principal of the student loan was, in effect, his obligation, there was a representation that a set off is to be filed at the final determination of the proceeding requesting credits toward this respective obligation.
This is the order of the court that until the resolution of the final CT Page 10988 obligations of the parties, the defendant is to make whatever payments as necessary toward the home equity loan and hold the plaintiff harmless for any deficiencies with respect to this obligation, which also represents a lien on the plaintiff's residence.
It should be noted that a payment post separation in the amount of $4,025 was paid by the wife. However, this was from a joint account which would represent $2,012.50, which should also be considered with respect to a final resolution of the pending matter. Finally, the plaintiff requested reimbursement for unpaid household expenses for the period of March, April and May. It was testified that the defendant, by agreement, was paying the total of $1,000 per month toward household expenses.
There was an admission by the defendant that he had not made a portion of the agreed amounts, but inconsistence concerning the exact amount due and owing.
After reviewing the testimony, it is the opinion of the court that the defendant reimburse the plaintiff the sum of $1,800.
BY THE COURT
Gilardi, J. CT Page 10989